DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received November 12, 2021.  No Claims have been canceled. Claims 1-4, 6-9, 11 and 13-20 have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments in response the 112(b) rejection of claim 17 is sufficient to overcome the rejection set forth in the previous Office Action.  The examiner withdraws the 112(b) rejection of claim 17.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the amendments ...
display simultaneously, based on a plurality of product types selected via the listing of product type selection options, a plurality of dashboards respectively corresponding to the plurality of product types selected, wherein the plurality of dashboards enables at least one of selecting or editing attributes associated with the plurality of product types selected,

display, on the user interface, an applicant information option to enter information of the applicant;

link the information of the applicant entered in the applicant information option with each of the plurality of product types selected and the attributes associated with the plurality of product types;

under step 2A prong 2, provide patent eligibility to the claimed subject matter.  Specifically applicant argues that the “simultaneously” function based on product types 
US Patent No. 11,150,801 B1 by Persson et al; WO 2016/196143 A1 by Van et al;US Patent No. 5,970, 471 By Hill; CN 105426032 A by Gan; US Pub No. 2003/0046280 A1 Rotter et al.  As per the evidence provided, such technology is common and well-known the examiner is not persuaded that the process argued is an improvement over interface technology.  The rejection is maintained.
In the remarks applicant argues that similar to CoreWireless the claimed invention improves user interfaces for displaying and manipulating data for application to credit unions.  Specifically the claimed interface improves the speed of user selection of different product types without needing to navigate through different multiple displays. Applicant argues that the claim limitations improve workflow application because the user enters applicant information only once for all selected product types which is then linked to each of the plurality of product types without 
US Pub No. 2019/0058707 A1 by Chung et al- “enable a secure, single-sign-on functionality between a plurality of applications running on the computing device”; US Patent No. 9,058,481 B12 by Prasad et al. – “generating the security token for single login authentication of the user to access all of the plurality of user accounts; and associating the security token with the plurality of user accounts to register each of the plurality of user accounts with the mufti-tenanted application”; US Pub No. 2014/0298403 A1 by Quershi – “a single user may have multiple user accounts that are linked to one single sign-on credential. For instance, a physician who practices at multiple hospitals and offices may have a user account for each hospital and office where she practices, and all of these different accounts may be linked to one single sign-on credential that corresponds to and can be used by the physician. ...the physician in this example may use the same single sign-on credential to log in to computer systems at the different hospitals and offices where she practices, and depending on the current location of the device and the SSO credential that is provided during user authentication, one or more different policies and/or different sets of policies may be applied to various applications, processes, and/or other functions of the physician's computing device (which may, e.g., thereby offer the physician access to different resources for the hospital at which she is currently practicing).”; US Pub No. 2014/0298449 A1 by Low et al- “a user may use SSO software to login or sign-on one time and gain access to multiple applications/systems without being prompted to login again at each distinct system/application.”.  Accordingly the examiner is not persuaded that the single sign-on argued by the applicant is an improvement over existing well-known technology.  The rejection is maintained. 
In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible for unconventional and non-routine processes pointing to BASCOM.  Applicant argues that the amendments (simultaneously...dashboard”, “linking information entered with plurality of product types selected”) discussed above similar to BASCOM provide unconventional arrangement of technical processes.  The examiner respectfully disagrees.  The specific arrangement of the process of BASCOM provided a solution to a problem rooted in technology.  This is not the case of the current application.  The limitations of the current application including the submitted amendments apply known interface tools to display selected account/products to the user.  The response of arguments (1) and (2) provide evidence that such interface tools are conventional and known in the art.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Interpretation
The examiner is broadly interpreting the term “dashboard” by its common meaning in computer technology.  A dashboard is a type of user interface which presents information to the user displayed in a graphical layout 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a process to (1) display membership application, (2) present membership account selection options, (3) display listing product selection, (4) simultaneously display plurality of product types (5) display 
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing financial data in order to determine and provide credit offers.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity and business relations.   
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) display membership application- a common business practice/insignificant extra solution activity (2) present membership account selection option for selecting membership type- a common business practice/an insignificant extra solution activity (3) display product selection option- a common business practice/an insignificant extra solution activity of outputting information (4) simultaneously display plurality of product types-directed toward insignificant intermediary solution of outputting data using known technology (5) display applicant information option to enter- a common business practice using computer interfaces (6) link applicant information with product types- a common business practice in computer environments  (7)  determine applicant eligible for membership-a common business practice (8) initiate authentication checks- a common 
When considered as an ordered combination, the limitations are not indicative of patent eligibility.  The combination of Limitations 1 and 2 are an insignificant extra solution business related activity of displaying an application and presenting account selection options – is directed toward a common business practice.  Furthermore, such processes were performed pre-computer era.  The combination of limitations 1-2 and 3-4 display product options based on type of product selection- is directed toward a common business practice.  Furthermore, such processes were performed pre-computer era.   The combination of limitations 5-6 is directed toward displaying and linking applicant information with product types selected and attributes- a business practice.  The combination of limitations 7-9 is directed the results of a membership application – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because as a whole the claim limitations is directed toward granting or denying membership and product selection applications using multi-product interface display.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of presenting account type membership applications, product selections where the user is determined eligible and authentication in order to grant/deny membership which is a process directed toward a business practice pre-computer era.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to grant/deny membership applications and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising one or more processors, one or more computer readable hardware storage devices storing computer executable instructions-–is purely functional and generic. Nearly every computer will include processors and computer readable hardware storage devices storing computer executable instructions capable of performing the basic computer and interface functions of displaying, presenting selection options, determining, granting/denying functions claimed.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower   In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of system and its functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017).  The sequence of display visual for membership application, present membership account selections, display product selections, display applicant information, determine applicant eligible, initiate authentication checks and grant/deny membership is equally generic as it related to technical processes.   The ordering of the 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[0164]… For example, computer system 2500 may be embodied as a tablet 2500A, a desktop or laptop 2500B, a wearable device 2500C, a mobile device, a different type of standalone device, or any other type of device as shown by the ellipsis 2500D. Computer system 2500 may also be a distributed system that includes one or more connected computing components/devices that are in communication with computer system 250 

[0165] …computer system 2500 includes one or more processor(s) (aka a "hardware processing unit"), the disclosed client database manager 2510, and storage 2515.

[00166] Regarding the processor(s) 2505, it will be appreciated that the functionality described herein can be performed, at least in part, by one or more hardware logic components (e.g., the processor(s) 2505). For example, and without limitation, illustrative types of hardware logic components/processors that can be used include Field-Programmable Gate Arrays ("FPGA"), Program-Specific or Application-Specific Integrated Circuits ("ASIC"), Program-Specific Standard Products ("ASSP"), System-On-A-Chip Systems ("SOC"), Complex Programmable Logic Devices ("CPLD"), Central Processing Units ("CPU"), Graphical Processing Units ("GPU"), or any other type of programmable hardware

Using a common processor and memory, which the Specification allows, does not add anything of significance. “The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer.” See Alice, 134 S. Ct. at 2357—59. Here, they do not. See Mortgage Grader, Inc. v. First Choice Loan Services Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2015) (holding no inventive concept where “the claims ‘add’ only generic computer components such as an ‘inter-face,’ ‘network,’ and ‘database.’”). “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are ‘insufficient to pass the test of an inventive concept in the application’ of an abstract Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014)).  The current application simply calls upon a computer to do nothing that is even an advance of the physical implementation of financial membership applications, account and product selections performed pre-internet.  
Additional evidence includes;
US Patent No. 11,150,801 B1 by Persson et al –“the second user account representation is displayed in the first region, the first user account representation is concurrently displayed in a different region of the display interface than the first region”; WO 2016/196143 A1 by Van et al- see Fig. 19; US Pub No. 2013/0262673 A1 by Hall et al- A user need not select between various tabs or browser interfaces in order to view information for each of the different accounts. Rather, all information may be display at the same time on the same interface (e.g., browser interface).”  US Patent No. 5,970, 471 By Hill – “presenting a plurality of product images for review ... including a display, ... displaying a menu including a plurality of available vendors on the display, receiving a user input selecting one of the vendors, displaying a product category menu on the display for products available from a selected vendor, receiving a user input selecting one of the product categories from the product category menu, and displaying a plurality of product images on the display from the selected product category. ... providing at least two product image review boxes on the display for a side-by-side comparison of selected product images, receiving a user input selecting a product image from the plurality of product images displayed on the display, and displaying the selected product image in one of the display boxes for a side-by-side comparison with at least one other selected product image”. CN 105426032 A by Gan “At least two accounts are configured in the terminal and associated information of the accounts is discriminatively displayed in an interface through different display regions. Through the technical scheme, when multiple accounts are used at the same time, the associated information of the accounts is displayed in the interface through the different display regions, and the information displayed in each display region”.  US Pub No. 2003/0046280 A1 Rotter et al teaches “select data items from the first or second record for inclusion in a composite record containing the surviving record.  Multiple different record comparison menus may be generated as required by a user to facilitate user comparison and selection of data items (e.g., a side by side menu comparing a first data item of the first record and a corresponding second data item of the second record). The generated menu also supports user amendment or deletion of patient identifiers and other identifier codes”; US Pub No. 2014/0298403 A1 by Quershi – “a single user may have multiple user accounts that are linked to one single sign-on credential. For instance, a physician who practices at multiple hospitals and offices may have a user account for each hospital and office where she practices, and all of these different accounts may be linked to one single sign-on credential that corresponds to and can be used by the physician. ...the physician in this example may use the same single sign-on credential to log in to computer systems at the different hospitals and offices where she practices, and depending on the current location of the device and the SSO credential that is provided during user authentication, one or more different policies and/or different sets of policies may be applied to various applications, processes, and/or other functions of the physician's computing device (which may, e.g., thereby offer the physician access to different resources for the hospital at which she is currently practicing).”
The claim limitations and specification fails to provide how the functions are performed that display visual layouts to facilitate membership applications, how to perform the technical process to present membership account selections, display product selections. The limitations and specification fail to provide how the eligibility of the customer is determine or authenticated.  A plurality of courts have held that a claim must set out "some level of how that talks about what the computer is actually doing to achieve the result[,] and not just saying, We will achieve the result." (see also Intellectual Ventures I LLC v. Erie Indemnity Co., Case No. 2016-1128 (Fed. Cir. March 7, 2017)).  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Although the independent and dependent claims recites a variety of graphic outputs of application and product related data, technology is not the focus of the inventive concept rather the focus of the invention is merely to present product data and application data in a variety of ways.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 and 3 are directed toward maintaining membership application queues to track applications sharing same characteristics and tracking and flagging partially completed applications- a common Dependent claim 8, 9 and 10 are directed toward highlighting sections of a form displayed- common business practice of displaying data.  The claim fails to provide any technical process to perform the visual displays beyond high level functions with a predictable result.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
None of the claims provide any details as to the implementation as to the technical process for the construction of the graphic interfaces that goes beyond what data is displayed, the placement of the graphical interactive data and the accounting management of products of the abstract idea.  Accordingly placement of graphical 
In reference to Claims 11-17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 11 and the dependent claims. Such methods fall under the statutory category of "Process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 11 corresponds to system claim 1.  Therefore, claim 11 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward Methods of Organizing Human behavior previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 11 corresponds to system claim 1.  Therefore, claim 11 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include an interface–is purely functional and generic.  Nearly every computer for implementing a method will include an “interface” capable of performing the basic computer functions -of “displaying” and “presenting selection options”- As a result, none of the hardware recited by the method claims offers a 
Method claim 11 steps corresponds to system functions claim 1.  Therefore, claim 11 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-17 these dependent claim have also been reviewed with the same analysis as independent claim 11.  Dependent claims 12 is directed toward authentication check- a common business practice.  Dependent claim 13 is directed toward displaying a dashboard interface corresponding to linked savings/checking share (account) simultaneous- outputting data- insignificant extra solution activity and common business practice.  Dependent claim 14 is directed toward displaying data associated with savings share/account in separate regions simultaneously- is insignificant extra solution activity of outputting data using known technology.  Dependent claim 15 is directed toward the visual layout with information simultaneously displayed and sections of the image displayed in emphasized form (i.e. call attention) – outputting data in a structured format with data emphasized (known technology)..  Dependent claim 16 is directed toward removing an interface visual- well he claim fails to provide any technical process to perform the removing interface displays beyond high level functions with a predictable result.   Dependent claim 17 is directed toward populating data fields and an icon indication data analyzed- well known and routine computer technology. As evidence the examiner provides: US Pub No. 2018/0107914 A1 by Ziola; US Patent No. 9,736,469 B2 by Schaefer et al;  US Pub No. 2018/0059882 A1 by Tanabe; US Pub No. 2015/0370458 A1 by Chen
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 12-17 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
None of the claims provide any details as to the implementation as to the technical process for the construction of the graphic interfaces that goes beyond what data is displayed, the placement of the graphical interactive data and the accounting management of products of the abstract idea. Accordingly placement of graphical images and the commercial related data in the images alone is not sufficient to provide patent eligibility. 
In reference to Claims 18-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a hardware storage device storing instructions, as in independent Claim 18 and the dependent claims. Such hardware storage devices fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 18 corresponds to system claim 1.  Therefore, claim 18 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward Methods of Organizing Human behavior previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 18 corresponds to system claim 1.  Therefore, claim 11 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include hardware storage device storing computer executable instructions by one or more processors–is purely functional and generic.  Nearly every computer for implementing a instructions will include a “hardware storage device storing instructions” capable of performing the basic computer functions -of “displaying” and “presenting selection options”- As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Manufacture claim 18 instructions corresponds to system functions claim 1.  Therefore, claim 18 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 18.  Dependent claims 19 is directed toward displaying first and second dashboard corresponding to savings share/account and checking share/account linkrf including information of the savings and checking share/account-directed toward outputting data-insignificant extra solution activity.  Dependent claim 20 is directed toward machine learning algorithm comprising data content displayed- nonfunctional descriptive subject matter and one of a plurality of convolution neural network, multilayer neural network, recursive neural network, deep neural network, linear regressive model, logistic regression model or support vector machine- well known technology.   The claim fails to provide any technical process to related to machine learning processes other that it can be applied. 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted 
None of the claims provide any details as to the implementation as to the technical process for the construction of the graphic interfaces that goes beyond what data is displayed, the placement of the graphical interactive data and the accounting management of products of the abstract idea.   Placement of graphical interactive images on a display can be arbitrary depending on intended use.  Accordingly placement of graphical images and the commercial related data in the images alone is not sufficient to provide patent eligibility. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), and further in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves)
In reference to Claim 1:
Lesandro teaches:
(Currently Amended) A computer system ((Lesandro) in at least para 0004) comprising: 
one or more processors ((Lesandro) in at least FIG. 43, para 01750, para 1753, para 1898) ; and
one or more computer-readable hardware storage devices having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system ((Lesandro) in at least para 0488, para 1126, para 1750, para 1755, para 1759); Table 8) to at least:
display a user interface having a particular visual layout structured to facilitate progression of a membership application workflow to determine membership eligibility of an applicant with a credit union ((Lesandro) in at least para 0006, para 0009, para 0027-0028, para 0142 wherein the prior art teaches a decisioning 
present, on the user interface, a membership account selection option for selecting a type of membership account to initiate with the credit union ((Lesandro) in at least FIG. 7-12; para 0009 wherein the prior art teaches selecting product type; para 0028, para 0116, para 0147, para 0155, para 0169-0171, para 0179-0184, para 0214, para 0251, para 0262) ;
display based on a selected type of membership account, on the user interface, a listing of product type selection options ((Lesandro) in at least FIG. 7-12, FIG. 74; para 0009 wherein the prior art teaches selecting product type; para 0028, para 0116, para 0147, para 0155, para 0169-0171, para 0179-0184, para 0214 wherein the prior art teaches providing a list of product for elections; para 0535 wherein the prior art teaches customer provided list of product options; para 05475 wherein the prior art teaches customer presented with different product options applicable; para 0550, para 0552, para 0554-0555);...
display, on the user interface, an applicant information option to enter information of the applicant ((Lesandro) in at least para 0009, para 0027-0028, para 0245);
link the information of the applicant entered in the applicant information option with each of the plurality of product types selected and the attributes associated with the plurality of product types ((Lesandro) in at least FIG. 65; para 0227, para 0379, para 0539, para 0552, para 0564-0565, para 0567, para 0578);
determine, based on the information entered in the applicant information option, that the applicant is eligible for membership with the credit union ((Lesandro) in at least wherein the prior art teaches determines a specific event/state mandate is achieved; para 0255); and
initiate one or more authentication checks based on the information entered in the application information option ((Lesandro) in at least FIG. 18; para 0028, para 0177, para 024, para 0305, para 0314); and
grant or deny membership to the applicant based on the information and based on a result of the one or more authentication checks ((Lesandro) in at least para 0106, para 0142, para 0155, para 0255, para 0299), …;and
Lesandro does not explicitly teach:
display simultaneously, based on a plurality of product types selected via the listing of product type selection options, a plurality of dashboards respectively corresponding to the plurality of product types selected, wherein the plurality of dashboards [pane/window/menu] enables at least one of selecting or editing attributes associated with the plurality of product types selected; 
Gonsalves teaches:
display simultaneously, based on a plurality of product types selected via the listing of product type selection options, a plurality of dashboards respectively corresponding to the plurality of product types selected, wherein the plurality of dashboards [pane/window/menu] enables at least one of selecting or editing attributes associated with the plurality of product types selected ((Gonsalves) in at least FIG. 2-3; Col 7 lines 42-67,  Col 8 lines 8-16, Col 9 lines 19-52) ; 
The prior art Gonsalves provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product), that is providing list of product options for the customer.  The prior art Gonsalves provides design incentives or market forces which would have prompted adaptation of the known device (method, or product) display of product options for customer product selection to include simultaneous interactive (i.e. dashboard) panels for product presentation.  The prior art Gonsalves provides teaching that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, based on the teaching of both Lesandro and Gonsalves one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Both Lesandro and Gonsalves teach interactive interfaces that allow customers to view listed product offers.  Gonsalves teaches the motivation of interactive adjacent GUI panels that are side-by-side so that the customer can compare two or more products and provide control features in each panel to that customers can view details on the product including price, rating, sales and other product parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the listing of product options of Lesandro to include interactive side-by-side (i.e. simultaneous) displays of produces of Gonsalves since Gonsalves teaches the motivation of interactive adjacent GUI panels that are side-by-side so that the customer can compare two or more products and provide control features in each 
In reference to Claim 2:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 1.  Lesandro further discloses the limitations of dependent claim 2
(Currently Amended) The computer system of claim 1 (see rejection of claim 1 above), wherein execution of the computer-executable instructions further causes the computer system to 
maintain a plurality of queues, wherein each queue is configured to track membership applications identified as sharing a determined characteristic. ((Lesandro) in at least para 0027, para 0610-0611 wherein the prior art teaches default interest, rates based on customer classification type, para 1158, Table 1, Table 10 wherein the prior art teaches tracking the application and monitoring the application state and products within application)
In reference to Claim 5:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 1.  Lesandro further discloses the limitations of dependent claim 5
(Original) The computer system of claim 1 (see rejection of claim 1 above), 
wherein a database maintains membership applications, and wherein the database uses an abstract data structure to organize the membership applications.((Lesandro) in at least para 0011, para 0301, para 1162, para 1360, para 1586-1592, para 1639)
In reference to Claim 11:
Lesandro teaches:
(Currently Amended) A method for facilitating progression of a membership application workflow to determine membership eligibility with a credit union ((Lesandro) in at least Abstract; para 0224), said method comprising:
displaying a user interface having a particular visual layout structured to facilitate progression of a membership application workflow to determine membership eligibility of an applicant with a credit union ((Lesandro) in at least para 0006, para 0009, para 0027-0028, para 0142 wherein the prior art teaches a decisioning interface to review application for approval/decline; para 0155, para 0199-0200, para 0300, para 0325, para 0367, para 0402, para 0506);
presenting, on the user interface, a membership account selection option for selecting a type of membership account to initiate with the credit union ((Lesandro) in at least FIG. 7-12; para 0009 wherein the prior art teaches selecting product type; para 0028, para 0116, para 0147, para 0155, para 0169-0171, para 0179-0184, para 0214, para 0251, para 0262) ;
displaying based on a selected type of membership account, on the user interface, a listing of product type selection options ((Lesandro) in at least FIG. 7-12, FIG. 74; 
displaying, on the user interface, an applicant information option to enter information of the applicant ((Lesandro) in at least para 0009, para 0027-0028, para 0245);
linking the information of the applicant entered in the applicant information option with each of the plurality of product types selected and the attributes associated with the plurality of product types ((Lesandro) in at least FIG. 65; para 0227, para 0379, para 0539, para 0552, para 0564-0565, para 0567, para 0578);
determining, based on the information entered in the applicant information option, that the applicant is eligible for membership with the credit union ((Lesandro) in at least para 0106, para 0142-0144, para 0155 wherein the prior art teaches determines a specific event/state mandate is achieved; para 0255); and
initiating one or more authentication checks based on the information entered in the application information option ((Lesandro) in at least FIG. 18; para 0028, para 0177, para 024, para 0305, para 0314).
Lesandro does not explicitly teach:
displaying simultaneously, based on a plurality of product types selected via the listing of product type selection options, a plurality of dashboards respectively corresponding to the plurality of product types selected, wherein the plurality of dashboards [pane/window/menu] enables at least one of selecting or editing attributes associated with the plurality of product types selected; 
Gonsalves teaches:
display simultaneously, based on a plurality of product types selected via the listing of product type selection options, a plurality of dashboards respectively corresponding to the plurality of product types selected, wherein the plurality of dashboards [pane/window/menu] enables at least one of selecting or editing attributes associated with the plurality of product types selected ((Gonsalves) in at least FIG. 2-3; Col 7 lines 42-67,  Col 8 lines 8-16, Col 9 lines 19-52) ; 
The prior art Gonsalves provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product), that is providing list of product options for the customer.  The prior art Gonsalves provides design incentives or market forces which would have prompted adaptation of the known device (method, or product) display of product options for customer product selection to include simultaneous interactive (i.e. dashboard) panels for product presentation.  The prior art Gonsalves provides teaching that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, based on the teaching of both Lesandro and Gonsalves one of ordinary skill in the art, in view of the identified design incentives or 
Both Lesandro and Gonsalves teach interactive interfaces that allow customers to view listed product offers.  Gonsalves teaches the motivation of interactive adjacent GUI panels that are side-by-side so that the customer can compare two or more products and provide control features in each panel to that customers can view details on the product including price, rating, sales and other product parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the listing of product options of Lesandro to include interactive side-by-side (i.e. simultaneous) displays of produces of Gonsalves since Gonsalves teaches the motivation of interactive adjacent GUI panels that are side-by-side so that the customer can compare two or more products and provide control features in each panel to that customers can view details on the product including price, rating, sales and other product parameters.
In reference to Claim 18:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 18.  
The hardware storage devices of claim 18 instructions executable by processors correspond to the steps of method claim 11.  The additional limitations recited in claim 18 that go beyond the limitations of claim 11 include the one or more hardware storage devices having stored thereon computer-executable instructions that are executable by one or more processors of a computer system to cause the computer system of claim 
Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 11. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) as applied to claim 2 above, and further in view of US Pub No. 2002/0069159 A1 by Talbot et al (Talbot)
In reference to Claim 3:
The combination of Lesandro and Gonsalves discloses the limitations of dependent claim 2.  Lesandro further discloses the limitations of dependent claim 3
(Currently Amended) The computer system of claim 2 (see rejection of claim 2 above), 
wherein a first queue tracks membership applications that are partially completed and that are flagged for later completion.((Lesandro) in at least para 0015, para 0022, para 0201, para 0202, para 0209, para 0401, para 0418, para 0421, para 0434) and ... membership applications that have been rejected ((Lesandro) in at least para 1355)
Lesandro does not explicitly teach:
a second queue tracks membership applications that have been rejected, 
Talbot teaches:
a second queue tracks membership applications that have been rejected ((Talbot) in at least para 0029, para 0033)
The prior art Talbot provides evidence that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product), that is application that fail.  The prior art Talbot provides design incentives or market forces which would have prompted adaptation of the known device (method, or product) display of product options for customer product selection to include tracking applications that fail.  The prior art Talbot provides teaching that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, based on the teaching of both Lesandro and Gonsalves one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
Both Lesandro and Talbot recognize that applications by potential customer can be declined.  Talbot teach the motivation of tracking reports of declined credit application in order to provide for credit request recycling processes information so that offers can be provided by providers to applicants/borrowers.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the process for rejected applications of Lesandro to include tracking of rejection process as taught by Talbot since Talbot teach the motivation of tracking reports of declined credit application in order to provide for credit request recycling .
Claim(s) 4 and 7-8 of claim 1 and Claim 15 of claim 11 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) as applied to claim 1 above, and further in view of US Pub No. 2013/0021652 A1 by Yoon (Yoon)
In reference to Claim 4:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 1.  Lesandro further discloses the limitations of dependent claim 4
(Currently Amended) The computer system of claim 1 (see rejection of claim 1 above), 
one or more sections of the image, which is included as a part of the particular visual layout of the user interface, are displayed in an emphasized form to correspond to the at least some of the information displayed simultaneously with the image. ((Lesandro) in at least para 0275, para 1049-1053, para 1083, para 1126, para 1477)
Lesandro does not explicitly teach:
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, where the image is displayed simultaneously with at least some of the information entered in the applicant information option; and

Gonsalves teaches:
one or more sections of the image, which is included as a part of the particular visual layout of the user interface, are displayed in an emphasized form to correspond to the at least some of the information displayed simultaneously with the image ((Gonsalves) in at least FIG. 2-3 wherein the prior art illustrates emphasis on data displayed by bold letter and by amount of stars for product).
Both Lesandro and Gonsalves teach interactive interfaces that provide to customers ratings of listed product offers.  Gonsalves provides the motivation visual emphasized form so that customers can see the ratings in a graphical representation of rank.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rating provided to customers of Lesandro to include graphical rating representation as taught by Gonsalves since Gonsalves provides the motivation visual emphasized form so that customers can see the ratings in a graphical representation of rank.
Yoon teaches:  
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, where the image is displayed simultaneously with at least some of the information entered in the applicant information option ((Yoon) in at least FIG. 11-12, FIG. 17-20;  para 0048 “illustrating an image of a loan application combined with a citizen's identification card”)
Both Lesandro and Yoon teach that in an application process that customer data is entered for the application.   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications (see para 0010, para 0029).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Lesandro to include the image insertion process where the visualization of the application includes an identification image of Yoon since   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications.
In reference to Claim 7:
The combination of Lesandro and Gonsalves discloses the limitations of dependent claim 4.  Lesandro further discloses the limitations of dependent claim 7
(Currently Amended) The computer system of claim 4, (see rejection of claim 4 above), wherein the at least some of the information entered in the applicant information option is auto-populated ((Lesandro) in at least para 0245, para 0325)…
Lesandro does not explicitly teach:

Yoon teaches:
…information entered in the applicant information option is … by extracting said at least some information from the image of the applicant’s ID. ((Yoon) in at least FIG. 11-12, FIG. 17-20;  para 0048 “illustrating an image of a loan application combined with a citizen's identification card”; para 0061-0062)
Both Lesandro and Yoon teach that in an application process that customer data is entered for the application.   Yoon teaches the motivation of extracting/cutting the desired area of the scanned identification card and inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications (see para 0062).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Lesandro to include the image insertion process where the visualization of the application includes an identification image of Yoon since   Yoon teaches the motivation of extracting/cutting the desired area of the scanned identification card and inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications.
In reference to Claim 8:
The combination of Lesandro and Gonsalves discloses the limitations of dependent claim 4.  Lesandro further discloses the limitations of dependent claim 8
(Currently Amended) The computer system of claim 4 (see rejection of claim 4 above), 
wherein the emphasized form of the one or more sections include one or more of highlights, flashing color, or added boxes visually displayed around the one or more sections.((Lesandro) in at least para 0275, para 1049-1053, para 1083, para 1126, para 1477)
In reference to Claim 15:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 11.  Lesandro further discloses the limitations of dependent claim 15
(Currently Amended) The method of claim 11 (see rejection of claim 11 above), wherein
and one or more sections of the image, which is included as a part of the particular visual layout of the user interface, are displayed in an emphasized form to correspond to the at least some of the information displayed simultaneously... ((Lesandro) in at least para 0275, para 1049-1053, para 1083, para 1126, para 1477)
Lesandro does not explicitly teach:
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, where the image is displayed simultaneously with at least some of the information entered in the applicant information option, and one or more sections of the image, ... some of the information displayed simultaneously with the image.
Gonsalves teaches:
one or more sections of the image, which is included as a part of the particular visual layout of the user interface, are displayed in an emphasized form to correspond to the at least some of the information displayed simultaneously with the image  ((Gonsalves) in at least FIG. 2-3 wherein the prior art illustrates emphasis on data displayed by bold letter and by amount of stars for product).
Both Lesandro and Gonsalves teach interactive interfaces that provide to customers ratings of listed product offers.  Gonsalves provides the motivation visual emphasized form so that customers can see the ratings in a graphical representation of rank.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rating provided to customers of Lesandro to include graphical rating representation as taught by Gonsalves since Gonsalves provides the motivation visual emphasized form so that customers can see the ratings in a graphical representation of rank.
Yoon teaches:  
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, where the image is displayed simultaneously with at least some of the information entered in the applicant information option  ((Yoon) illustrating an image of a loan application combined with a citizen's identification card”)
Both Lesandro and Yoon teach that in an application process that customer data is entered for the application.   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications (see para 0010, para 0029).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Lesandro to include the image insertion process where the visualization of the application includes an identification image of Yoon since   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) in view of US Pub No. 2013/0021652 A1 by Yoon (Yoon), as applied to claim 4 above, and further in view of US Patent No. 10,269063 B2 by Ruebush et al. (Ruebush) 
In reference to Claim 6:
The combination of Lesandro and Gonsalves discloses the limitations of dependent claim 4.  Lesandro further discloses the limitations of dependent claim 6
(Currently Amended) The computer system of claim 4 (see rejection of claim 4 above), 
Lesandro does not explicitly teach:
wherein the computer system includes a camera, and wherein the image is generated by the camera capturing a photograph of the applicant’s ID.
Ruebush teaches:
wherein the computer system includes a camera, and wherein the image is generated by the camera capturing a photograph of the applicant’s ID. ((Ruebush) in at least Col 6 lines 45-60, Col 5 lines 32-35) 
Both Lesandro and Ruebush teach that in an application process that customer data is entered for the application.  Ruebush teaches the motivation that application can require identification documents to be provides and teaches using a plurality of technical processes including a plurality of possible known technology including taking pictures and recording digital image of required documents using a camera.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the requirements of the application process of Lesandro to include the identification documents provides using cameras for capturing required identification documents of Ruebush since Ruebush teaches the motivation that application can require identification documents to be provides and teaches using a plurality of technical ..
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) in view of US Pub No. 2013/0021652 A1 by Yoon (Yoon), as applied to claim 4 above, and further in view of CN 101425132 A by Tanaka et al (Tanaka)
In reference to Claim 9:
The combination of Lesandro, Gonsalves and Yoon discloses the limitations of dependent claim 4.  Lesandro further discloses the limitations of dependent claim 9
(Currently Amended) The computer system of claim 4 (see rejection of claim 4 above), 
Lesandro does not explicitly teach:
wherein the one or more sections of the image include a section listing a name of the applicant, and wherein the name of the applicant on the image is visually highlighted simultaneously with highlighting applied to a name user interface field in the user interface.
Tanaka teaches:
wherein the one or more sections of the image include a section listing a name of the applicant, and wherein the name of the applicant on the image is visually according to the image recognition apparatus of the first embodiment assuming the confirmation location according to the user in the order before a specific logic element, … when the identification result is stored when the user uses the identifying results of the image identifying device pre-set display buffer set in ascending order of ID …the second logical element determiner 35 considers the "name" in the user information, "address" and "telephone number" in the office "address”; pages 13-14; page 15 wherein the prior art teaches “When the "address" in the user information from the 777 llth Avenue East, Suite 11, Seattle, WA "is changed to" 111 Apple Street. # 111, Seattle, WA, when performing recognition, not highlighted does not determine logic element ("name" in the user information) the identification result is not changed according to the image recognition apparatus of the third embodiment. replacing, according to image recognition apparatus highlighting of the third implementation mode display is not determined logic element ("address" and "telephone number" in the user information of the phone number, and office information) the recognition result to be changed”; page 16).
Both Lesandro and Tanaka are directed toward capturing data for commerce processes that includes applicant’s names.  Tanaka recognizes the need to address the issue of image recognition technology error in recognition results and teaches highlighting the stored identification (name) results if the stored recognition results buffer in the re-recognition result and the logical elements stored in the recognition result display buffer is not the same.  It would have been obvious to one having ordinary 
In reference to Claim 10:
The combination of Lesandro, Gonsalves, Yoon and Tanaka discloses the limitations of dependent claim 9.  Lesandro further discloses the limitations of dependent claim 10
(Original) The computer system of claim 9, (see rejection of claim 9 above) 
Lesandro does not explicitly teach:
wherein the one or more sections of the image include a second section listing an address of the applicant, and wherein the address of the applicant on the image is visually highlight within the user interface simultaneously with the name of the applicant being highlighted, and wherein the address of the applicant on the image is simultaneously highlighted with highlighting applied to an address user interface field in the user interface.
Tanaka teaches:
wherein the one or more sections of the image include a second section listing an address of the applicant, and wherein the address of the applicant on the image is visually highlight within the user interface simultaneously with the name of the applicant being highlighted, and wherein the address of the applicant on the image is simultaneously highlighted with highlighting applied to an address user interface field in the user interface. ((Tanaka) in at least page 7, page 12 wherein the prior art teaches “according to the image recognition apparatus of the first embodiment assuming the confirmation location according to the user in the order before a specific logic element, … when the identification result is stored when the user uses the identifying results of the image identifying device pre-set display buffer set in ascending order of ID …the second logical element determiner 35 considers the "name" in the user information, "address" and "telephone number" in the office "address”; pages 13-14; page 15 wherein the prior art teaches “When the "address" in the user information from the 777 llth Avenue East, Suite 11, Seattle, WA "is changed to" 111 Apple Street. # 111, Seattle, WA, when performing recognition, not highlighted does not determine logic element ("name" in the user information) the identification result is not changed according to the image recognition apparatus of the third embodiment. replacing, according to image recognition apparatus highlighting of the third implementation mode display is not determined logic element ("address" and "telephone number" in the user information of the phone number, and office information) the recognition result to be changed”; page 16).
Both Lesandro and Tanaka are directed toward capturing data for commerce processes that includes applicant’s names.  Tanaka recognizes the need to address the .  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves)as applied to claim 11 above and further in view of US Pub No. 2016/0328572 A1 by Valacich et al (Valacich)
In reference to Claim 12:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 11.  Lesandro further discloses the limitations of dependent claim 12
(Original)The method of claim 11 (see rejection of claim 11 above), 
Lesandro does not explicitly teach:
wherein the one or more authentication checks include a background check performed on the information provided by the applicant.
Valacich teaches:
wherein the one or more authentication checks include a background check performed on the information provided by the applicant.((Valacich) in at least para 0002-0003)
Both Lesandro and Valacich are directed toward application for financial product/account applications.  Valacich teaches the motivation of requiring a background check in order to determine the veracity of information provided in the application.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify application process of Lesandro to include background checks as taught by Valacich since Valacich teaches the motivation of requiring a background check in order to determine the veracity of information provided in the application.
Claim(s) 13-14 of claim 11 and Claim 19 of claim 18 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), i in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) as applied to claim 11 above and further in view of CN 105426032 A by Gan (Gan) 
In reference to Claim 13:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 11.  Lesandro further discloses the limitations of dependent claim 13
(Currently Amended) The method of claim 11 (see rejection of claim 11 above), 
wherein the plurality of dashboards includes a first dashboard corresponding to a savings share and a second corresponding to a checking share, ....with one another indicates that both the saving share and checking share are being linked with the applicant.
((Lesandro) in at least para 0224, para 0262, para 0270, para 0272, para 0478, para 0567-0568) 
Lesandro does not explicitly teach:
… wherein the first dashboard and the second dashboard being displayed simultaneously with one another
Gan teaches:
wherein the particular visual layout of the user interface further includes, in the product selection option, displaying a first dashboard corresponding to a savings share [account A] and a second dashboard corresponding to a checking share [account B], the first dashboard and the second dashboard being displayed simultaneously with one another. indicates that both the saving share and checking share are being linked with the applicant. ((Gan) in at least page 1-2 wherein the prior art teaches “if the terminal is configured with two accounts, which are a first account A1 and the second account A2, respectively corresponding to the two account display area is a first window B1 ', screen C, shown in FIG. 4, the first window B1' laminated on the main screen. if the account between the primary and secondary relationship, the associated information and the general information of the main account is displayed on main screen C interface, and storing association information of the secondary account display window on the laminated therein”
Both Lesandro and Gan are directed toward interface which allow access and viewing of accounts.  Gan teaches the motivation of display modules for displaying information on a main screen and associated information of each account by a different window displayed on the main screen interface in order to allow view of two accounts at the same time.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the access to account information of Lesandro to include a first and second display for each of two accounts as taught by Gan since Gan teaches the motivation of display modules for displaying information on a main screen and associated information of each account by a different window displayed on the main screen interface in order to allow view of two accounts at the same time.
In reference to Claim 14:
The combination of Lesandro, Gonsalves and Gan discloses the limitations of dependent claim 13.  Lesandro further discloses the limitations of dependent claim 14
(Currently Amended) The method of claim 13 (see rejection of claim 13 above), 
wherein the first dashboard displays a first plurality of attributes associated with the savings share, the first plurality of attributes including an initial deposit amount, a nickname of the savings share, and performance information of the savings share.((Lesandro) in at least para 0115, para 0224, para 0229, para 0278, para 0556 wherein the prior art teaches “account nickname”;  para 0590-0591, para 0630, para 0652, para 0734, para 0784), and
the second dashboard displays a second plurality of attributes associated with the checking share ((Lesandro) in at least para 0572 wherein the prior art teaches visible showing of pending balance, para 0729, para 0734, para 0736, para 0741), the second plurality of attributes including an initial checking deposit amount ((Lesandro) in at least para 0572, para 0630, para 0647, para 0734, para 0737, para 0740, para 0822, para 0837, para 0858), a checking nickname of the checking share para 0556 wherein the prior art teaches “account nickname”, and one or more services available for selection to link to the checking share ((Lesandro) in at least para 0227 wherein the credit line selected used as overdraft for stand-alone checking account product, para 1321). 
In reference to Claim 19:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 19.  Lesandro further discloses the limitations of dependent claim 19
(Currently Amended) The one or more hardware storage devices of claim 18 (see rejection of claim 18 above), wherein 
 the plurality of dashboards include a first dashboard corresponding to a savings share and a second dashboard corresponding to a checking share, … indicates that both the savings share and the checking share are being linked with the applicant,((Lesandro) in at least para 0227 wherein the credit line selected used as overdraft for stand-alone checking account product,…((Lesandro) in at least para 0224, para 0262, para 0270, para 0272, para 0478, para 0567-0568), wherein the first dashboard displays a first plurality of attributes associated with the savings share, the first plurality of attributes including an initial deposit amount, a nickname of the savings share, and performance information of the savings share .((Lesandro) in at least para 0115, para 0224, para 0229, para 0278, para 0556 wherein the prior art teaches “account nickname”;  para 0590-0591, para 0630, para 0652, para 0734, para 0784), and wherein the second dashboard displays a second plurality of attributes associated with the checking share, the second plurality of attributes including an initial checking deposit amount, a checking nickname of the checking share, and one or more services available for selection to link to the checking share.((Lesandro) in at least para 0115, para 0224, para 0227 wherein the credit line selected used as overdraft for stand-alone checking account product, para 0229, para 0278, para 0556 wherein the prior art teaches “account nickname”;  para 0590-0591, para 0630, para 0652, para 0734, para 0784)
.Lesandro does not explicitly teach:
Wherein the first dashboard and the second dashboard being displayed simultaneously with one another ,
Gan teaches:
in the product selection option, displaying a first dashboard corresponding to a savings share and a second dashboard corresponding to a checking share, the first dashboard and the second dashboard being displayed simultaneously with one another, indicates that both the savings share and the checking share are being linked with the applicant, ,((Gan) in at least page 1-2 wherein the prior art teaches “if the terminal is configured with two accounts, which are a first account A1 and the second account A2, respectively corresponding to the two account display area is a first window B1 ', screen C, shown in FIG. 4, the first window B1' laminated on the main screen. if the account between the primary and secondary relationship, the associated information and the general information of the main account is displayed on main screen C interface, and storing association information of the secondary account display window on the laminated therein”
Both Lesandro and Gan are directed toward interface which allow access and viewing of accounts.  Gan teaches the motivation of display modules for displaying information on a main screen and associated information of each account by a different window displayed on the main screen interface in order to allow view of two accounts at the same time.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the access to account information of Lesandro to include a first and second display for each of two accounts as taught by Gan since Gan teaches the motivation of display modules for displaying information on a main screen and associated information of each account by a different window .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) as applied to claim 11 above and further in view of US Pub No. 2015/0347769 A1 by Espinosa et al. (Espinosa)
In reference to Claim 16:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 11.  Lesandro further discloses the limitations of dependent claim 16
(Currently Amended) The method of claim 15 (see rejection of claim 15 above), 
wherein a dashboard of the plurality of dashboards, which is associated with a product type of the plurality of product types selected,...((Lesandro) in at least FIG. 2; para 0169-0171, para 0179-0186, para 0188, para 0225)
Lesandro does not explicitly teach:
...includes a remove user interface element that, when selected, removes the dashboard from visual display and unlinks the product type from the applicant.
Espinosa teaches
...includes a remove user interface element that, when selected, removes the dashboard from visual display and unlinks the product type from the applicant.((Espinosa) in at least FIG. 4A-B; para 0039, para 0046-0047)
Both Lesandro and Espinosa are directed toward users creating accounts.  Espinosa teaches the motivation of removing links for accounts when accounts identifiers are no longer listed or to modify accounts for payment used in a group of account so that an account can be removed to use for payment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the account setup of Lesandro to include the linking/unlinking process of Espinosa since Espinosa teaches the motivation of removing links for accounts when accounts identifiers are no longer listed or to modify accounts for payment used in a group of account so that an account can be removed to use for payment.   
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves) in view of US Pub No. 2013/0021652 A1 by Yoon (Yoon) as applied to claim 15 above, and further in view of US Pub No.  2018/0315127 A1 by Chappell et al (Chappell)
In reference to Claim 17:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 11.  Lesandro further discloses the limitations of dependent claim 17
(Currently Amended) The method of claim 15 (see rejection of claim 15 above), 
Lesandro does not explicitly teach:
Wherein the at least some of the information entered in the applicant information option is auto-populated by extracting said as least some information from the image of the applicant’s ID and wherein the applicant information option displays an icon indicating that the applicant’s ID was successfully analyzed to extract the at least some of the information.
Chappell teaches:
wherein the at least some of the information entered in the applicant information option is auto-populated by extracting said as least some information from the image of the applicant’s ID and wherein the applicant information option displays an icon [accept image icon] indicating that the applicant’s ID was successfully analyzed to extract the at least some of the information ((Chappell) in at least FIG. 6F-J; para 0072)
Both Lesandro and Chappell are directed toward collecting identifying information for product applications.  Chappell teaches the motivation of populating scanned user ID in order to streamline time consuming manual steps of entering user data and teaches the motivation of displaying the information populated in fields in order to allow the user to verify extracted data and the motivation of displaying an accept icon in order to allow the user to confirm the data has been verified.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the collection of ID information of Lesandro to include scanning ID and a verification process with GUI tools as taught by Chappell since Chappell teaches the motivation of .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0054095 A1 by Lesandro et al. (Lesandro), i in view of US Patent No. 8,965,788 B2 by Gonsalves et al. (Gonsalves)  as applied to claim 18 above, and further in view of US Pub No. 2013/0021652 A1 by Yoon (Yoon) and US Patent No. 2018/0373711 A1 by Ghatage et al. (Ghatage)
In reference to Claim 20:
The combination of Lesandro and Gonsalves discloses the limitations of independent claim 18.  Lesandro further discloses the limitations of dependent claim 20
(Currently Amended) The one or more hardware storage devices of claim 18 (see rejection of claim 18 above), wherein
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, the image is displayed simultaneously with at least some of the information entered in the application information option, and
Lesandro does not explicitly teach:
a machine learning algorithm extracts, from the image, the at least some of the information, the machine learning algorithm comprising at least one of:
a convolutional neural network; a multilayer neural network; a recursive neural network; a deep neural network; a linear regression model; a logistic regression model; or a support vector machine.
Yoon teaches:  
the particular visual layout of the user interface includes an image of an identification (ID) of the applicant, the image is displayed simultaneously with at least some of the information entered in the application information option, ((Yoon) in at least FIG. 11-12, FIG. 17-20;  para 0048 “illustrating an image of a loan application combined with a citizen's identification card”)
Both Lesandro and Yoon teach that in an application process that customer data is entered for the application.   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications (see para 0010, para 0029).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the application process of Lesandro to include the image insertion process where the visualization of the application includes an identification image of Yoon since   Yoon teaches the motivation when inputting information for an application where applications require identification photos to include image forming process so that images can be inserted into application documents such as identification cards into loan applications.
Ghatage teaches:
machine learning algorithm extracts, from the image, the at least some of the information, the machine learning algorithm comprising at least one of:  a convolutional neural network; a multilayer neural network; a recursive neural network; a deep neural network; a linear regression model; a logistic regression model; or a support vector machine ((Ghatage) in at least Abstract; para 0022-0023, para 0026, para 0036, para 0040).
Both Lesandro and Ghatage are directed toward application processes where data is gathered.   Ghatage teaches the motivation of utilizing machine learning algorithms for identifying data fields among pages of file inputs where the data fields including their positions are extracted in order to verify the data fields validity.  The prior art teaches the motivation of utilizing learning algorithms such as support vector machines in order to classify document types.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data collection and storage of Lesandro with respect to application data provided to include machine learning algorithms to extract data collected as taught by Ghatage since Ghatage teaches the motivation of utilizing machine learning algorithms for identifying data fields among pages of file inputs where the data fields including their positions are extracted in order to verify the data fields validity
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US Pub No. 2005/0160019 A1 by Cluse et al. (FIG. 11); US Pub No. 2008/0215349 A1 by Baran et al (0019); US Patent No. 10,754,510 B1 by Becker  “each of the user-specified categories with a different pane of a plurality of panes to be displayed; generating, by the computer system, a graphical user interface (GUI) for display on a display device, so that the GUI displays the plurality of panes concurrently wherein each of the electronic documents is associated with and displayable in a corresponding pane associated with a category to which the electronic document has been assigned; ... so that for each pane of the plurality of panes, the user does not have to individually request each electronic document associated with the pane to view contents of each electronic document associated with the pane.”;  US Patent No. 10,152,210 B2 by Gunderson et al for teaching “receiving a user request to display a GUI of the second application concurrently with the GUI of the first application; and responsive to receiving the user request, displaying the GUI of the second application in a second region of the display concurrently with the GUI of the first application when the GUI of the first application has the second preset view, wherein the first region of the display and the second region of the display are adjacent to one another.”; US Patent No. 7,761,345 B1 by Marten et al US Pub No. 2016/0034580 A1 by Chakra et al, US Patent No. 11,013,902 B2 by Gibson et al FIG. 3; US Patent No. 10,168,863 B2 by Glidden et al (FIG. 6-7 and FIG. 9, FIG. 12); US Patent No. 6,236,975 B1 by Boe et al –Col 18 lines 67-Col 19 lines 1-8; US Pub No. 2018/0260871 A1 by Harvill et al wherein the prior art teaches simultaneous image of product and user photo see FIG. 11-12, FIG. 17-20;  para 0048 “illustrating an image of a loan application combined with a citizen's identification card”)FIG. 8; para 0252 wherein the prior art teaches “a user interface screen that may be with an application as described herein shows a user profile 500. The profile has a photo (shown as an illustration of a person, but in a real embodiment, a digital photo would preferably appear). The image of the user 502 is optional but useful in showing basic identification of the user and showing the user's characteristics as submitted to the application”; CA 2250848 A1 by Gottesman et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697